ORDER
On September 14, 1990, the Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent Richard C. Mollin had committed professional misconduct warranting public discipline. Thereafter, a hearing on the petition was held before a referee who, on December 7, 1990, issued findings of fact, conclusions of law, and a recommendation that respondent receive no public discipline, but instead, that the respondent receive a private admonition for the alleged misconduct.
After the referee issued his findings, conclusions and recommendation, respondent entered into a stipulation for dismissal with the Director. In the stipulation, the respondent waived his procedural rights to further hearings on this matter as provided in Rule 14, Rules on Lawyers Professional Responsibility. Both respondent and the Director waived their right to order a transcript and agreed that the referee’s findings and conclusions are conclusive. Respondent and the Director also agreed to bear their own costs and disbursements in this matter. The parties then joined in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is dismissal of the petition against respondent.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, the findings, conclusions and recommendation of the referee, and the stipulation of the parties,
NOW ORDERS that the petition for disciplinary action against respondent Richard C. Mollin filed September 14, 1990, hereby is dismissed.